Exhibit 10.21

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) between
Allscripts LLC, a Delaware limited liability company (“Company”), and Joseph E.
Carey (“Executive”) is made and entered into as of May 3, 2007.

WITNESSETH:

WHEREAS, Allscripts, Inc. and Executive entered into an Employment Agreement,
dated as of July 8, 2002 and Amendments to Employment Agreement dated as of
December 31, 2004 and July 7, 2006 (collectively, as the same may be further
amended, supplemented or otherwise modified from time to time, the “Employment
Agreement”); and

WHEREAS, Executive has previously informed Company that he intends to resign
from the Company and, on April 17, 2007, Executive ceased to act as Chief
Operating Officer; and

WHEREAS, in connection with Executive ceasing to act as Chief Operating Officer,
Company and Executive have previously agreed to substantially reduce Executive’s
base salary; and

WHEREAS, Company and Executive desire to amend the Employment Agreement upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
promises and agreements herein contained, the parties hereto agree as follows:

1. Amendment Date. This Amendment shall be deemed effective as of May 4, 2007
(the “Amendment Date”). Except as specifically set forth in this Amendment, all
capitalized terms used in this Amendment shall have the same meaning as set
forth in the Employment Agreement.

2. Employment. Section 1 of the Employment Agreement is hereby amended and
restated as follows:

As of April 17, 2007, Company and Executive agree that Executive’s
responsibilities shall consist of transitioning his duties as Chief Operating
Officer to Company’s management team and Executive’s successor.

3. Term. Section 2 of the Employment Agreement is hereby amended and restated as
follows:

The initial term of Executive’s employment by Company under this Agreement shall
commence as of July 8, 2002 (the “Effective Date”) and shall continue in effect
through June 30, 2007 unless earlier terminated as provided herein (the
“Employment Period”).

4. Section 3.1 of the Employment Agreement is hereby amended and restated as
follows:

As of April 17, 2007, Company shall pay to Executive an annual base salary at a
rate of $12,000 per annum, subject to all appropriate federal and state
withholding taxes, which base salary shall be payable in accordance with
Company’s normal payroll practices and procedures.

 

1



--------------------------------------------------------------------------------

5. Sections 4.4 and 4.5 (including all subsections contained therein) are hereby
deleted in their entirety and shall be replaced with the words “Intentionally
Omitted.”

6. Miscellaneous. Except as modified by this Amendment, the Employment Agreement
shall continue in full force and effect and is hereby ratified and confirmed. To
the extent that any provision of this Amendment is inconsistent with the
Agreement, the terms of this Amendment shall control. This Amendment and the
Employment Agreement (a) are complete, (b) constitute the entire and original
understanding between the parties with respect to the subject matter hereof and
thereof, and (c) supersede all prior agreements, whether oral or written. No
waiver, modification, or addition to this Amendment or the Employment Agreement
shall be valid unless in writing and signed by the parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

ALLSCRIPTS LLC:     EMPLOYEE: By:  

/s/ Glen Tullman

    By:  

/s/ Joseph E. Carey

Name:   Glen Tullman     Name:   Joseph E. Carey Title:   Chief Executive
Officer      

 

2